In an action to recover damages for personal injuries sustained by plaintiff-wife, who claims to have been thrown to the floor of a subway car in which she was a passenger, due to a sudden and violent jerk of the train, and by the executrix of the estate of the injured woman’s husband for loss of services and medical expenses, judgment in favor of plaintiffs reversed on the law and a new trial granted, with costs to abide the event. The trial court erred in charging the jury, under the circumstances of this case, that defendant had the duty to exercise the highest degree of care and caution in the operation of its train that human skill and prudence could suggest. (Stierle v. Union Railway Co., 156 N. Y. 70; Id. 684; Brennan v. Brooklyn & Queens T. Corp., 258 App. Div. 1055.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.